                                           Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 1 of 11
JS   44    (Rev. 06/17)
                                                                                                   CIVI COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither reolace nor suppleruent the tìling antl service ol'pleadings or other papers as requiretl by law, exceot                                                                            as
providedbylocal rulesofcourt. Thisform,approvedbytheJutlicial C'onlË¡enceol' rhe United States inSeptember 1914', is reqriíred tbr thij ule olthe Clerk olCoui t'or th'e
purpose of initiating the civil docket sheet. ISE¿ ,¿NSTRL|CT|ONS ON NEXT qAGE oF TH]S FORM,)

I. (a) PLAINTIFFS                                                                                                                                DEFENDANTS
 Allstate lnsurance Company a/s/o Kevin Brown                                                                                                  Peco Energy Company

      (b) County of Residence                   of First Listed       Plaintifl        COOk COuntV            ,tL                                County of Residence of Fi¡st Listed Detèndant                       Philadelohia Cou nty, PA
                                            (EXCEPT ]N U.S. PLAINTIFF CASES)                                                                                                     (IN LI.S. PLAINTIFF CASES ONLY)
                                                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED.

   (C) Attorneys (Fírm Name, Acltlre,ys, and Telephone Nunber)                                                                                   Attorneys       (A Known)
 Joseph L. McGlynn
 de Luca Levine LLC 215-310-4731
 Three Valley Square, Suite 220, Blue Bell, PA19422

II.    BASIS OF JURISDICTION ¡rr,,., an "x" in one Bru ont¡)                                                                 III.         CITIZENSHIP OF PRINCIPAL PAR                                               (Pluce un   "X" in One Box.lor PhintilJ'
                                                                                                                                            (For Diversity Cases Onl.y)                                                ancl One Box.lõr Defendant)
t I        U.S.Govcrnmcnt                              D3      Federal Qucstion                                                                                          PTF       DEF                              PTF                                  DEF
              Plaintiff                                          (U.5. Gctvernnent Not u Party)                                       Citizcn ofThis State               fl |       ú I IncorporatcdorPrincipalPlace O 4                                 8,4
                                                                                                                                                                                                of Busincss ln This Statc

t 2        U.S. Government
              Delèndant
                                                       ú4      Divcrsity
                                                                 (lndicute Cilizenship           Purtie,s in ltem   III)
                                                                                                                                      Citizcn ofAnothcr       Statc      ll 2       tr 2     lnco¡poratcd ø,d Principal Placc                Es          ús
                                                                                           r¿l                                                                                                  of Business In Another Statc

                                                                                                                                      Citizen or Subjcct ofa             D3         ú 3      ForeignNation                                   ã6          36
IV. NATURE                    OF SUIT             (Ptace an       "X" in one Box                                                                                                    Click here fbr: Natu¡e of          SLrit   (lotle
                              f"T                                                    'tT R't's                                            F'')RB'RITI IPÍ',/PNNA I,T\/                 B,ANKRT'PTCY
                          ^
D    I l0 Insrrrance                                   PERSONAL INJURY                           PERSONAL IN.IIJRY                    0   625 DLug Related Seizure           J   422 A.ppcal 28 USC 158               O    375 False Claims Act
D    120 Marine                                   û    3l0 Airplane                       û      365 Personallnjury -                         ofProperty 2l USC 881          O   423 Withdrawal                       D    376 Qui Tam (3 I USC
û    130 Miller Act                               O 3l5AirplaneProduct                               Product Liability                O   690 Other                                  28 USC 157                                3729(a\)
O    140 Negotiable Instrument                                 Liability                 fl      367 Health Care/                                                                                                     I    400 State Reapportio¡nrent
fl   150 Recovery ofOverpayment                   t    320 Assault, Libel &                          Pharmaceutical                                                                                                   Û    410 Antitrust

fl
           & Entbrcemcnt of Judgment                       Slander                                   Personal Injruy                                                         Í   820 Copyrights                       û    430 Banks and Banking
     l5 I Medicare Act                            O    330 Federal Employers'                        Product Liability                                                       û   830 Patent                           fl   450 Commerce
D    152 Recovery ofDefaulted                                 Liability                  0       368 Asbestos Personal                                                       t   835 Patcnt - Abbreviated             t    460 Depofation
          Studcnt Loans                           O    340 Marine                                    Injury Product                                                                    Ncw Dmg Application            I    470 Rackctccr Influenccd and
          (Excludes Vctcratrs)                    0    345 Marine Product                            Liability                                                               ù   840 Tradcmark                                 Corrupt O¡gatrizations
t    I 53 Recovery of Overpaynrent                            Liability                       PERSONAL PROPERTY                                      LA flt tR                                                        t    480 Consumer Crcdit
          ofVeteran's Benefits                    I    350 Motor Vehicle                 Ù 370 Othc¡ Fraud                            D   710 Fair Labor Standards           o   861   HtA (l39sl0                    O    490 Cablc/S¿¡t TV
õ    160 Stockholders' Suits                      ü    355 Motor Vehicle                 û 371 Truth in Lending                                Act                           û   862   Black Lung (923)               t    850 Securitics/Conrnroditics/
ú    190 C)thcr Cortract                                   Product Liability             û 380 Other Personal                         O   720 Labor/Management               O   863   DIwC/DIww (405(g))                        Exchange
t    195 Contract Product           Liability     ll   360 Other Personal                            Property Dâmage                          Rclations                      D   864   SSID Title XVI                 t    890 Other Statutory Actions
Õ    196 Franchisc                                           lnjuy                       X       385 Propcrty Damagc                  D   740 Railway Labor Act              0   865   RSI (40s(g))                   t    891 Agricultural Acts
                                                  t3 362 Personal Injury      -                      Product Liability                D   751 Family ancl Mcclical                                                    ú    893 Environmental Mattcrs
                                                             Medical Malpracticc                                                               Lcavc Act                                                              û    895 Frccdom oflntbrmation
                   OPERTY                                  CIVTf , RTGHTS                                                             t   790 Othc¡ Labor Litigation              F'EDERAI, TÂX SIIITS                           Act
Íl   2 l0 Land Condcmation                       t  440      Other Civil Rights                  Habeas Corpus:                       D   791 Employee Retircmcnt            t   870 Taxes (U.S. PlaintilT            t    896 Arbit¡ation
D    220   Foreclosure                           û 441       Voting                      û       463 Alien Detainee                           Income Security Act                      or l)efendant)                 D    899 Administr¡tive Procedure
D    230   Rent Lease & Ejectment                Cl 442      Employment                  Û       5 l0 Motions to Vacate                                                      D   871   IRS-ThirdParty                           Act/Rcvierv or Appcal of
D    240   TofÎs to Land                         û 443       Housing/                                 Sentcrce                                                                         26 USC 7609                              Agcncy Decision
D    245   Torl Product Liability                            Accomodations               tl'l    530 (ìencral                                                                                                         Ü    950 ConstitLrtionality   of
il   290   All Other Rcal Property               ü     445 Amcr. w/Disabilities          û       535 Dcath Pcnalty                             tlvllvtl(ìRA l]ltrN                                                             Statc Statutcs
                                                             Employment                          0ther:                               ú   462 Natu¡aliætion Application
                                                 t     446 Amcr. ilDisabilitics          O       540 Mandamus & Other                 t   465 Other lmmigration
                                                           Othcr                         t       550 Civil Rights                             Actions
                                                 Õ     448 Education                     û       555 Prison Conrlitìon
                                                                                         0       560 Civil l)staincc -
                                                                                                     Conditions of
                                                                                                     Confiuçmcnt

V. ORIGIN (Place crn "X" in one Box onty)
Xl Original û2 Renrovedfrom                                                 il 3        Remanded          fiom             fl 4 Reinstatecl          or       D 5 Transferredfrom O 6                   Multitlistrict             û 8 Multi<listrict
    Proceeding         State Court                                                      Appellate Court                               Reopened                      Anothe¡ District                    Litigalion                       Litigation      -
                                                                                                                                                                                                        Transfer                        Direct File
                                                           Cite the U.S. Civil StatLrte under which                        are   fi       (Do nol c¡lejur¡sdiclíonal statules u,tless clìversíty):
                                                                          '133
VI.     CAUSE OF ACTION                                    Brief description of cause:
                                                           S                         involvin                 Pro                           e
VII.       REQUESTED IN                                    D    cuecr IF THIS ts A CLASS                     AcrIoN                       DEMAND          $                               CHECK YES only iltlemanded in complaint:
    COMPLAINT:                                                  UNDER RULE 23, F.R.Cv.P.                                                     180,357,41                                   JURYDEMAND: I Yes 0No
vr[. RELATED CASE(S)                                         (See inslrucl.¡on,\):
     IF ANY                                                                              JUDGE                                                                                   DOCKET NUMBER
DATE                                                                                                             OF ATTORNEY OF RECORI)




     RË,CEIPT #                             AMOUNT                                                  APPLYING IFP                                                 JUDGE                                  MAG, JUDGE
                                  Case 2:19-cv-02791-MAK   Document
                                                      UNITED          1 Filed 06/26/19 Page 2 of 11
                                                             STATES DISTRICT COURT
                                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                    DESIGNATION FORM
                            (to be used bv counsel or     pro   se   plainti/J to indicate the categor.t,oJ'the         c'o.seJor the purpose oJ as,signnrcnt to the     oppropriate calendar)

 Addrçss of           plainriff:                                               2775 Sanders Road Northbrook, lllinois 60062
 Address of Defendant:                                                             2301 Market Street Philadelphia, PA 19010
 Place of Acciclent, lncident or Transaction:                                                         815 Williams Lane, Chadds Ford, PA 19317


 RELATED CASE, IF ANY:

 Case Number:                                                                      Judge                                                                     Date Terninated:

 Civil    cases are deemecl related             when f¿s is answered to any of the following questions:

          Is this case related to property inoluded in an earlier numbe¡ed suit pending or within one year                                                        Yes                   N"Ø
          previously terminated aotion in this court?

 2        Does this case involve the same issue of fact or gl'ow out of the same transaction as a prior suit                                                      Yes                   N"Ø
          pending or within one year previously terminated aotion in this court?

 J        Does this case involve the validity or infringement of a patent already in suit or any earlier                                                          Yes                   No
          numbereci case pending or within one yeâ¡ previously terminated action of this oourt?                                                                                                 {
4         ls this case a second or successive habeas corpns, sooial security appeal, or pro se civil rights                                                       Yes                   No
          case   filed by the same individual?

I certify that, to my knowleclge, the within case                        f]   is   /E          is   not   relatecl to any case now pencling           ol within one year previously terminatecl action in
this court except as notecl above.

DATE:                                                                                                                                                                             201181
                                                                                                Attorne.t-at-Law / Pro     Se     PlaintfJ                                  Attorney I.D. # (if applicable)


CIVIL:      (Place a    !   in one category only)

A.               Federal Qucstion Cases:                                                                            B.       Divcrsity Jurisdiction Cases:

!         1.     Indemnity Contract, Marine Contract, and All Other Contracts                                       n        I        Insurance Contract and Other Contraots
n
¡
          2.     FELA                                                                                               !        2        Airplane Personal Injury
          3.     Jones Act-Personal            lnjury                                                               tr       J        Assault, Defamation
tr        4.     Antitrust                                                                                          tr       4        Marine Personal Injury
n         5.     Patent                                                                                             n        5        Motor Vehicle Personal Injury
¡         6.     Labor-ManagementRelations                                                                          !        6        Othe¡ Personal Injury (Please .spcttJ.v)
¡         7.     Civil Rights                                                                                       n        7        Produots   Liability
!         8.     Habeas Corpus                                                                                      tr       8        Products   Liability   -   Asbestos
u         9.     Securities Aot(s) Cases                                                                            ø        9        All other Diversity        Cases
tr        10,    Social Secr"rrity Review Cases                                                                                       (Please   spec'(.v):                  Property Damage
tr        11.    All other Federal Question Cases
                 (Please specifv).




                                                                                                    ARBITRATION CBRTIFICATION
                                                                                                                            eligibilit¡tfor arbitration.)
                                                                (The effect of this certification ¡s to rentove the case Jì'on


t,                   Joseph L, McGlynn                                        counsel   <.¡f   record or pro se plaintiff,    d<.r   hereby certify


                 Pursuant to Local Civil Rule 53.2, $ 3(c) (2), that to the best of my knowledge and belief, the damages recove¡able in this                                                 civil action   case
      {          exceed the sum of$150,000.00 exclusive ofinterest and costs:

                 Relief other than monetary damages is sought.


DATE:                                                                                                                                                                             201181
                                                                                                                   / Pro   Se     Plainriff                                 Attorney   LD   # (iJ applicable)

NOTE: A trial de       nov<.r   will   be a   trial by jury only if there has been compliance with F.R,C.P.                  38


Cit'. 609 (5/2018)
         Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 3 of 11


                              IN THE LINITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM

      Allstate Insurance Company a/s/o                                                  CIVIL ACTION
      Kevin Brown
                        v.

        Peco Energy       Company                           :                           NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shal1 complete a Case Management Track Desiþnation Form in all civil cases át the time of
filing the complaint and serve a copy on all defendants. (See $ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the ptaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serye on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLO\ryING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus         -    Cases brought under 28 U.S.C. 5 2241through         ç   2255.             (     )
(b) Social Security- Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Securþ               Benefits.               (               )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (               )
(d) Asbestos       -   Cases   involving claims for personal inj"ty or properfy damage from
      exposure to      asbestos                                                                          (     )
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as compiex and that need special or intense management by
    the coutt, (See reverse side of this form for a detailed explanation of special
      management cases.)                                                                                  ()
(f)   Standard Management          -   Cases that do not   fall into any one of the other tracks.         (Ð

            2b                                              7Øz<                  Plaintiff
Date                                            rney-at-law                        Attorney for
 zIs-310-4731                            2ts-383-0082                            jmcglynn@delucalevine. com

Telephone                                   FAX Number                             E-Mail Address


(Civ. 660) 10/02
        Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 4 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLSTATE INSURANCE COMPANY
 a/s/o KEVIN BROWN
 2775 Sanders Road                                          Civil Action No:
 Northbrook, Illinois 60062

                          Plaintiff(s),                    JURY DEMAND
                  v

 PECO ENERGY COMPANY
 2301 Market Street
 Philadelphia,   PA   19010




                                           COMPLAINT

        Plaintiff, Allstate lnsurance Company a/s/o Kevin Brown, by and through         r"rndersigned

counsel, hereby demands jr"rdgement against defendant, and cornplains against it as follows:

                                              PARTIES

        l.       Allstate Insurance Company (hereinafter "subrogee" andlor "Allstate") is          an

Illinois corporation engaged, at all times relevant hereto, in the business of providing property

msurance.

        2.       At all times relevant hereto, Plaintiff provided property insurance to Kevin Brown

(hereinafter "subrogors" or "Mr. Brown") owners of the property at 815 Williams Lane, Chadds

Ford, PA 19317 (hereinafter the "subject property") under a policy of insurance that was in full

force and effect on all relevant dates and at all relevant times.

       3.        In the wake of the incident described below, and as a result of a claim made on said

policy, which was duly paid pursuant thereto, Allstate became subrogated to certain recovery rights

and interests of Kevin Brown for monies paid thereunder, including the claims giving rise to the

within cause of action.
          Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 5 of 11




          4.      Defendant PECO Energy Company (hereinafter "PECO"), is, upon information and

belief, a Pennsylvania corporation, with a principal place of business at the above-captioned

address. At all times relevant hereto, PECO was engage d in, inter alia, the business of providing

electrical utility services and sales of electricity.

                                    JURISDICTION AND VENUE

          5,      Jurisdiction is based on28 U.S.C, $ 1332(a)(l)   as   this action involves a controversy

between entities and/or citizens of different states. Moreover, the amount in controversy exceeds

the   jurisdictional threshold of this Court (exclusive of interest and costs).

          6.      Venue is proper in this district based on 28 U.S.C, $ i39l(d) in that the defendant

is a resident who regularly conduct business in this district and is subject to personaljurisdiction.

                                      STATEMENT OF FACTS

          1   .   Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though the same     were set forth at length herein.

          8.      Days before November 6,2018, a power outage occurred                  in Mr.   Brown's

surounding neighborhood after a fallen tree downed a power line. The resulting electrical event

destroyed various appliances within the home of Mr. Brown (as well as PECO's own equipment).

Neighbors also reported damage to their electrical meters as a result,

          9.      Even though there existed direct evidence of electrical failures which occurred in

Mr. Brown's home and the meter outside, PECO restored power without first ensuring they could

safely deliver electricity or that the electrical facilities were sound.

          10.     On November 6, 2018, a fire erupted at the subject property after power was

restored. It was later determined that the fire was the result of an arcing failure which occurred

between the energized bus and the grounded back of the electrical panel at the subject property.
        Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 6 of 11




        1   1.     Subsequent investigation revealed that the   initial electrical event had damaged the

components between the electrical meter and electrical panel (i.e. insulation), which allowed

carbon tracking to occur. This condition permitted a curent to       flow from the energized   bus to the

grounded back ofthe panel.

        12.        As the current flowed, additional carbon was formed and the current increased until

anafc occurred between the energized bus and the grounded back of the panel. This arc then ignited

the wooden board to which the main breaker panel was mounted and the fire expanded upwards

into the wiring and the wall of the home above to cause this loss.

        13.        PECO was responsible for the safe delivery of electricity to its customers. PECO's

carless acts and,/or omissions caused and/or substantially contributed to the cause of the damages

sustained by     Plaintiff   as herein complained,

                                    COUNT I - STRICT LIABILITY
                              PI,AINTIF'F'VS . PECO ENERGY COMPANY

        14.        Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though the same      were set forth at length herein.

        15.        PECO is engaged, and at all times relevant hereto was engaged, in the business of

inter alia, marketing, manufacturing, selling, servicing, warranting, and distributing electrical

utility services and sales of electricity, including utility services and sales of electricity involved

here, to consumers such as Mr. Brown.

        16.        The electrical utility services were not modified, changed, altered, misused, or

abused after PECO placed the product into the stream of commerce,

        l7.        PECO knew, and intended, that the electrical utility services would be used by

members     of the    general public, and furthermore knew        of the specific uses,   purposes and

requirements for which said product would be utilized.
        Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 7 of 11




        18.     PECO distributed and/or sold the electricity in a defective condition, unreasonably

dangerous   to Plaintiff and his property, which ultimately led to a catastrophic failure and/or

malfunction.

        19.     PECO knew or should have known that the electrical services would, and did, reach

Mr. Brown without substantial change from the condition in which originally sold.

       20.      Mr. Brown, who was an ordinary consumer, never expected the electrical services

would be unsafe or unreasonably dangerous.

       21.      The aforementioned defects consisted of:

                a.     design defects;


                b.     inadequate safeguards and protections;


                c.     component defects;


                d.     a   failure to warn of the above defects; and/or

                e.     a failure to properly instruct as to the appropriate installation, operating
                       and maintenance procedures for safe use of the electricity.

       22.      The defective electricity passed through Mr. Brown's meter before causing the fire

inside his home. It was later revealed that Mr. Brown's meter was also damaged.

       23.      For these reasons, PECO is strictly liable to Plaintiff for damage under Section 402

of the Restatemenl (2d) of Torts, and the          applicable case law    of the Commonwealth of
Pennsylvania.

       24.      As a direct and proximate result of the aforementioned defects, Plaintiff sustained

and incurred damage and harm as described above, in the amount of $180,357.41.

       \ryHEREFORE, Plaintiff respectfully requests judgment against Defendant PECO Energy

Company, in an amount of $180,357 .41,plus costs incident to this suit, delay damages and attorney
       Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 8 of 11




fees, and   for such other relief as this Honorable Court shall deem appropriate under the
circumstances.


                                COUNT II - NEGLIGENCE
                         PLAINTIFF VS. PECO ENERGY COMPANY

       25.       Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint
as though the same were set    forth at length herein.

       26,       The aforementioned damages were the direct and proximate result of                the

negligence, carelessness of PECO, by and through its employees, agents, technicians, and/or
servants, more specifically described as follows:


                 a.     failing to exercise reasonable care in the following manner

                                failing to properly inspect, service andlor keep safe              the
                                equipment required for the delivery of electricity to Mr. Brown's
                                property;

                                failing to properly ensure that the electrical facilities were safe
                                including the connections from the electrical meter to the Mr.
                                Brown's electrical panel was safe and compliant with the National
                                Electric Code (NEC), National Electrical Safety Code (lllESC);

                        ltl.    failure in its duty of care (the highest degree of care under the law)
                                to Mr. Brown, when it failed to              properly maintain its
                                distribution system from damage by trees as required by Section 218
                                of the National Electrical Safety Code;

                        IV      failure in its duty of care to Mr. Brown by restoring electric service
                                without inspecting or causing to have inspected the electric panel,
                                the connections between the meter and electrical panel, and the
                                structure wiring which was damaged by the initial electrical event;

                        V       failing to properly protect its customer, Mr. Brown, from an
                                unsafe and dangerous condition of an improperly installed
                                electrical line of which PECO was on notice;

                        V1      failing to properly determine that the electrical facilities at Mr.
                                Brown's property were not in compliance with the standards set
                                forth in subparagraph (ii) so as to prevent the f,rre and damages;
       Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 9 of 11




                         vll     failing to properly prevent the fire by installing adequate protection
                                 in the event of a fault;

                        viii. failing to properly     perform preventative maintenance, timely
                                 replacement or    repair of the electrical line to Mr. Brown's
                                 property; and

                         IX      failing to properly warn or inform Mr, Brown of the need to inspect
                                 the electric panel, the connections between the meter and electrical
                                 panel, and the structure wiring when they knew or should have
                                 known of the dangerous condition

                 b      failing to adequately instruct and supervise its employees, representatives,
                        technician's and/or agents so as to avoid the problems set forth in
                         subparagraph (a) above;

                 c.      failing to adequately warn Mr. Brown and others of the dangers       and
                        hazardous conditions resulting from the careless and negligent conduct set
                        forth in subparagraph (a) above;

                 d.      failing to provide, establish, and/or follow proper and adequate control    so
                         as to avoid the problems enumerated in subparagraph (a) above; and/or

                 e.      failing to perform the services set forth in subparagraph (a) above in
                         conformity with the prevailing industry and governmental specifications,
                         standards, and laws, including, but not limited to, the National Electric Code
                         (NEC), National Electrical Safety Code (NESC).

       27.       As a direct and proximate result of the negligence and carelessness of PECO, the

insured sustained and incurred damage to his real and personal properly, as well as the imposition

of additional expenses and hardships, in an amount well in the amount of $180,351,41.

       \ryHEREFORE, Plaintiff respectfully requests judgment against Defendant PECO Energy

Company, in an amount of $180,351 .41, plus costs incident to this suit, delay damages and attorney

fees, and   for such other relief as this Honorable Court shall deem appropriate under              the

circumstances.


         COUNT        III . BREACH    OF IMPLIED WARRANTY OF MERCHANTABILITY
                               OR FITNESS FOR A PARTICULAR PURPOSE
                                PLAINTIFF VS. PECO ENERGY COMPANY
       Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 10 of 11




        28.     Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though the same were set   forth at length herein.

       29.      In conjunction with the sale and distribution of electricity, PECO expressly and

implicitly warranted that it would be free from defects, merchantable and safe to use for its

general and intended purposes.

       30.      At the time of contracting for the   sale and/or distribution of the electricity, PECO

had reason to know the particular purpose to which the electricity would be used and knew that its

skill and judgment was being relied upon to furnish     a suitable   product, Thus, PECO breached the

implied wananty of fitness for a particular purpose as set out in the Uniform Commercial Code

(hereinafter "UCC") l3 Pa.C.S.A. $2-315 in that the subject product was not fit for the particular

purpose for which such products are required.


       3   l.   In addition, PECO breached its implied warranty of merchantability as set out in

13 Pa.C,S.A.$ 2-314(c)   in that the subject product was not fit for the ordinary uses for which the

subject product was used.


       32.      In addition, PECO breached any and all express waranties made or relating to the

subject property that became part of the basis of the bargain for sale of the product in derogation

of 13 Pa.C.S.A.$2-313.

       33.      Plaintiffls damages occuned    as a direct and proximate result of PECO's breach    of

its implied wamanties of fitness for a particular purpose and merchantability as set out in l3

Pa.C.S.A.$2-315 and $2-314(c) as a result of PECO's breach of their expressed waranties in

derogation of 13 Pa.C.S.A.$2-313.
            Case 2:19-cv-02791-MAK Document 1 Filed 06/26/19 Page 11 of 11




            34.    Based upon the above, PECO breached these implied and/or statutory warranties,

as   well   as express warranties   provided with the product.

            35.    As a direct and proximate result of such breach(es), Mr. Brown sustained             and

incurred damage to personal property, as well as the imposition               of additional   expenses and

hardship, in the amount of $180,357.41.

            36.    Plaintiff had and has performed alI conditions precedent to recover based upon such

breaches.


            \ryHEREFORE, Plaintiff respectfully requests judgment against Defendant PECO Energy

Company, in an amount of       $ 1 80,357   .41,plus costs incident to this suit, delay damages and attorney

fees, and      for such other relief as this Honorable Court shall deem appropriate under                the

circumstances.


                                                    de   LUCA LEVINE LLC

                                                  BY
                                                       JOSEPH L. MCGLYNN, ESQUIRE
                                                       PA ID: 201181
                                                       Three Valley Square, Suite 220
                                                       Blue Bell, PA 19422
                                                       2I 5-383-008 l
                                                        215-383-0082 (fax)
                                                       j mcglynn@delucalevine. com
                                                       ATTORNEYS FOR PLAINTIFF


Dated: June26,2019
